The opinion of the court was delivered by
Redfield, J.
The facts material to the determination of the present case are, that one Herrick Ingraham brought a suit against the plaintiff, for the prosecution of which the defendant became recognized. Herrick Ingraham died, and H. E. Stoughton was appointed his administrator, — and after two terms had elapsed, the plaintiff caused Stoughton to be cited to prosecute the suit. He made no appearance and the county court gave judgment against the estate, as of nonsuit.
The only question is, whether that judgment is to be regarded as so irregular, that it may be avoided by the conusor, by plea. Not to intimate any opinion, how far the administrator might have de*347fended against the proceeding, — which is, in our opinion, somewhat questionable, — we feel no hesitation in saying, that the judgment, while it remains in force, must conclude every defence of this character. The defendant is to be regarded as so far privy to the judgment, that he cannot be allowed to attack it in this collateral manner. Judgment affirmed.